Citation Nr: 0630362	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for left ear hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2003, the RO denied service connection for left ear 
hearing loss, finding that the veteran had not submitted new 
and material evidence to reopen the claim.  The RO apparently 
reopened the claim in a January 2004 Statement of the Case, 
but denied the issue on the merits.  Irrespective of the RO's 
action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for left ear hearing loss.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO in July 2006.  

The RO granted service connection for tinnitus in November 
2004.  In April 2005, the veteran submitted what the Board 
construes as a valid Notice of Disagreement with the November 
2004 rating decision.  Thus, a Statement of the Case should 
be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of service connection for bilateral hearing loss, 
to include as secondary to service-connected tinnitus, and an 
initial rating in excess of 10 percent for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  In April 1975, the RO denied entitlement to service 
connection for left ear hearing loss on the basis that the 
veteran had not submitted new and material evidence to reopen 
the claim.  The veteran was notified of this decision and his 
procedural rights, but did not file an appeal.

2.  Evidence received since the April 1975 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The April 1975 RO decision denying the claim of service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the April 1975 RO 
decision is new and material, and the claim of service 
connection for left ear hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied entitlement to service connection 
for left ear hearing loss in March 1972, on the basis that 
in-service left ear hearing loss only was temporary.  The 
claim was denied again in November 1972. 

The veteran filed a claim to reopen service connection for 
hearing loss in March 1975.  Evidence considered at that time 
included the service medical records, which showed February 
and April 1971 complaints of decrease in hearing, left ear 
greater than right.

The RO denied entitlement to service connection for left ear 
hearing loss in April 1975, on the basis that new and 
material evidence had not been submitted.  The veteran was 
notified of this decision and his procedural rights, but did 
not file an appeal.  Thus, the April 1975 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 
20.302 (a).  

The veteran filed a claim to reopen in February 1984.  The RO 
sent the veteran a letter in March 1984, stating that new and 
material evidence was needed to reopen the claim.  The 
veteran did not respond and the RO did not readjudicate the 
claim.

In November 2002, the veteran filed another claim to reopen 
service connection for hearing loss.  Evidence submitted 
includes a July 1992 letter from a private physician and 
August 2003 and July 2004 VA audiological evaluations.  The 
July 1992 physician noted that based on the veteran's medical 
history, the hearing loss in the left ear primarily was an 
aftermath of exposure to machine gun fire in service.  The 
physician further noted that in-service hearing tests had not 
been reviewed.  The August 2003 VA audiological evaluation 
shows complaints of hearing loss since firing a gun beside 
his left ear in service, and a diagnosis of mild to moderate 
sensorineural hearing loss in the right ear and moderate to 
moderately severe sensorineural hearing loss in the left ear.  
The July 2004 VA examiner gave the same diagnosis, and found 
that upon review of the claims file it was not at least as 
likely as not that the veteran's hearing loss was caused by 
military noise exposure.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the letter from the private physician 
and the VA medical records dated in August 2003 and July 2004 
are new and material.  The evidence is new because it was not 
submitted previously to the RO, and the RO did not consider 
it in its previous rating decision.  38 C.F.R. § 3.156(a).  
The evidence also is material because it shows a current 
diagnosis of bilateral hearing loss, and includes a medical 
opinion relating the veteran's hearing loss to noise exposure 
in service.  This new evidence was not established at the 
time of the last rating decision; and raises a reasonable 
possibility of substantiating his service connection claim 
for left ear hearing loss.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the evidence is both new 
and material and serves to reopen the veteran's claim.

The Board has considered the veteran's claim to reopen 
service connection for left ear hearing loss with respect to 
the VCAA of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002), 
including the new notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, given the 
favorable outcome below, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for left ear hearing loss and the 
claim is reopened.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for left ear 
hearing loss.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.  Upon review, 
however, the evidence is insufficient to decide the claim.

The veteran contends that his bilateral hearing loss is due 
to exposure to machine gun noise in service and that his 
service-connected tinnitus distorted his hearing.  There is 
no medical opinion of record addressing whether the hearing 
loss was related to service-connected tinnitus.  Under the 
duty to assist provisions of the VCAA, VA has the duty to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(a) and (d).  
Accordingly, the Board finds that another medical examination 
is necessary.

The veteran also has never been afforded the requisite VCAA 
letter, regarding a service connection claim for bilateral 
hearing loss, to include as secondary to service-connected 
tinnitus.  Therefore, a VCAA letter should be provided.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  The letter should 
include the new notice provisions pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In November 2004, the RO granted service connection for 
tinnitus.  The veteran requested separate 10 percent ratings 
for his bilateral tinnitus in April 2005.  The Board 
considers this a valid Notice of Disagreement with the 
November 2004 rating decision.  The RO has not issued a 
Statement of the Case or Supplemental Statement of the Case, 
addressing this issue; so a remand for this action is 
necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), regarding the service 
connection claim for bilateral hearing 
loss, to include as secondary to service-
connected tinnitus.  All VCAA requirements 
must be contained in one letter.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 

2.  After completion of #1, schedule the 
veteran for a VA examination to determine 
the nature and etiology of his current 
hearing loss disability.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should do the following:

(a) Provide an opinion as to whether it is 
very likely, as likely as not, or highly 
unlikely, that the veteran's service-
connected tinnitus proximately caused his 
hearing loss.

(b) Provide an opinion as to whether it is 
very likely, as likely as not, or highly 
unlikely, that the veteran's service-
connected tinnitus aggravated his hearing 
loss.   

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

4.  The RO should issue a Statement of the 
Case (SOC) to the veteran and his 
representative, addressing its assignation 
of a 10 percent rating for tinnitus.  The 
SOC should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal. 
See 38 C.F.R. § 20.302(b) (2006).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


